NOTICE OF ALLOWABILITY
The Office notes herein that applicant filed multiple copies of remarks and amended claims on 05/10/2021 and 05/12/2021, all but one set of which are complete.  This Office action is in response to the best available copy of applicant’s amendments and arguments filed 05/12/2021, which is stamped by the Office as “OK to Enter.”  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the best available copy of applicant’s amendments and arguments filed 05/12/2021, claims 1-4, 6-9, 11, and 13-17 were amended, and claims 18-20 were withdrawn.  Claims 1-17, as filed on 05/12/2021, are currently pending and considered below.

Response to Amendment
The claim objections have been in part obviated in view of applicant’s amendments and arguments filed 05/12/2021, see below.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 05/12/2021, were withdrawn in view of applicant’s amendments and arguments filed 05/12/2021.  The rejections of claims 1-17 under 35 U.S.C. § 101 and section 33(a) of the America Invents Act were withdrawn in view of applicant’s amendments and arguments filed 05/12/2021.
Claims 1-17, as filed on 05/12/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Burck (Registration Number 59,635) on 05/28/2021.

The application has been amended as follows:
In claim 4, line 7, “the use” has been replaced with --- the user ---.

For the purposes of legibility in the best available copy of applicant’s amendments filed 05/12/2021, claim 11, line 1, is understood to recite --- (Currently amended) The exercise apparatus as claimed in claim 9, wherein ---.

In claim 11, line 9, “the use” has been replaced with --- the user ---.

In claim 13, line 6, “the second side frame” has been replaced with --- the second side frame. ---.

In claim 15, line 4, “wounded” has been replaced with --- wound ---.

In claim 17, line 4, “the user” has been replaced with --- the user. ---.

Claims 18-20 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a 

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784